Name: Regulation (EC) No 1222/2009 of the European Parliament and of the Council of 25 November 2009 on the labelling of tyres with respect to fuel efficiency and other essential parameters (Text with EEA relevance)
 Type: Regulation
 Subject Matter: chemistry;  energy policy;  consumption;  oil industry;  marketing
 Date Published: nan

 22.12.2009 EN Official Journal of the European Union L 342/46 REGULATION (EC) No 1222/2009 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 25 November 2009 on the labelling of tyres with respect to fuel efficiency and other essential parameters (Text with EEA relevance) THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 95 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Economic and Social Committee (1), After consulting the Committee of the Regions, Acting in accordance with the procedure laid down in Article 251 of the Treaty (2), Whereas: (1) Sustainable mobility is a major challenge facing the Community in the light of climate change and the need to support European competitiveness, as emphasised in the Commission Communication of 8 July 2008 entitled Greening Transport. (2) The Commission Communication of 19 October 2006 entitled Action Plan for Energy Efficiency  Realising the Potential highlighted the potential for reducing the total energy consumption by 20 % by 2020 by means of a list of targeted actions including the labelling of tyres. (3) The Commission Communication of 7 February 2007 entitled Results of the review of the Community strategy to reduce CO2 emissions from passenger cars and light-commercial vehicles highlighted the potential for reducing CO2 emissions by means of complementary measures for car components with the highest impact on fuel consumption, such as tyres. (4) Tyres, mainly because of their rolling resistance, account for 20 % to 30 % of the fuel consumption of vehicles. A reduction of the rolling resistance of tyres may therefore contribute significantly to the energy efficiency of road transport and thus to the reduction of emissions. (5) Tyres are characterised by a number of parameters which are interrelated. Improving one parameter such as rolling resistance may have an adverse impact on other parameters such as wet grip, while improving wet grip may have an adverse impact on external rolling noise. Tyre manufacturers should be encouraged to optimise all parameters beyond the standards already achieved. (6) Fuel-efficient tyres are cost-effective since fuel savings more than compensate for the increased purchase price of tyres stemming from higher production costs. (7) Regulation (EC) No 661/2009 of the European Parliament and of the Council of 13 July 2009 concerning type-approval requirements for the general safety of motor vehicles, their trailers and systems, components and separate technical units intended therefor (3) sets out minimum requirements for the rolling resistance of tyres. Technological developments make it possible to significantly decrease energy losses due to tyre rolling resistance beyond those minimum requirements. To reduce the environmental impact of road transport, it is therefore appropriate to lay down provisions to encourage end-users to purchase more fuel-efficient tyres by providing harmonised information on that parameter. (8) Traffic noise is a significant nuisance and has a harmful effect on health. Regulation (EC) No 661/2009 sets out minimum requirements for the external rolling noise of tyres. Technological developments make it possible to significantly reduce external rolling noise beyond those minimum requirements. To reduce traffic noise, it is therefore appropriate to lay down provisions to encourage end-users to purchase tyres with low external rolling noise by providing harmonised information on that parameter. (9) The provision of harmonised information on external rolling noise would also facilitate the implementation of measures against traffic noise and contribute to increased awareness of the effect of tyres on traffic noise within the framework of Directive 2002/49/EC of the European Parliament and of the Council of 25 June 2002 relating to the assessment and management of environmental noise (4). (10) Regulation (EC) No 661/2009 sets out minimum requirements for the wet grip performance of tyres. Technological developments make it possible to significantly improve wet grip beyond those minimum requirements, and thus to reduce wet braking distances. To improve road safety, it is therefore appropriate to lay down provisions to encourage end-users to purchase tyres with high wet grip performance by providing harmonised information about that parameter. (11) The provision of information on wet grip may not reflect the primary performance of tyres specifically designed for snow and ice conditions. Taking into account the fact that harmonised testing methods are not yet available in respect of such tyres, it is appropriate to provide for the possibility of adapting their grip grading at a later stage. (12) The provision of information on tyre parameters in the form of a standard label is likely to influence purchasing decisions by end-users in favour of safer, quieter and more fuel-efficient tyres. This, in turn, is likely to encourage tyre manufacturers to optimise those tyre parameters, which would pave the way for more sustainable consumption and production. (13) A multiplicity of rules concerning the labelling of tyres across Member States would create barriers to intra-Community trade and increase the administrative burden and testing costs for tyre manufacturers. (14) Replacement tyres account for 78 % of the tyre market. It is therefore appropriate to inform the end-user about the parameters of replacement tyres as well as tyres fitted on new vehicles. (15) The need for greater information on tyre fuel efficiency and other parameters is relevant for consumers, as well as fleet managers and transport undertakings, which cannot easily compare the parameters of different tyre brands in the absence of a labelling and harmonised testing regime. It is therefore appropriate to include C1, C2 and C3 tyres within the scope of this Regulation. (16) The energy label which ranks products on a scale from A to G, as applied to household appliances pursuant to Council Directive 92/75/EEC of 22 September 1992 on the indication by labelling and standard product information of the consumption of energy and other resources by household appliances (5), is well known by consumers and has proven to be successful in promoting more efficient appliances. The same design should be used for the labelling of tyre fuel efficiency. (17) The display of a label on tyres at the point of sale, as well as in technical promotional material, should ensure that distributors as well as potential end-users receive harmonised information on tyre fuel efficiency, wet grip performance and external rolling noise at the time and place of the purchasing decision. (18) Some end-users choose tyres before arriving at the point of sale, or purchase tyres by mail order. To ensure that those end-users can also make an informed choice on the basis of harmonised information on tyre fuel efficiency, wet grip performance and external rolling noise, labels should be displayed in all technical promotional material, including where such material is made available on the Internet. Technical promotional material does not include advertisements in billboards, newspapers, magazines, radio broadcasting, television and similar online formats. (19) Potential end-users should be provided with information explaining each component of the label and its relevance. This information should be provided in technical promotional material, for instance on suppliers websites. (20) Information should be provided in accordance with harmonised testing methods that should be reliable, accurate and reproducible, in order to enable end-users to compare different tyres and so as to limit testing costs for manufacturers. (21) In order to reduce greenhouse gas emissions and increase the safety of road transport, Member States may put in place incentives in favour of fuel-efficient, safer and low noise tyres. It is appropriate that minimum fuel efficiency and wet grip classes be determined below which such incentives may not be granted in order to avoid fragmentation of the internal market. Such incentives may constitute State aid. This Regulation should be without prejudice to the outcome of any future State aid procedure which may be undertaken in accordance with Articles 87 and 88 of the Treaty with respect to such incentives and should not cover taxation and fiscal matters. (22) Compliance with the provisions on labelling by suppliers and distributors is essential in order to achieve the aims of those provisions and to ensure a level playing field within the Community. Member States should therefore monitor such compliance through market surveillance and regular ex-post controls, in particular in line with Regulation (EC) No 765/2008 of the European Parliament and of the Council of 9 July 2008 setting out the requirements for accreditation and market surveillance relating to the marketing of products (6). (23) Member States should refrain, when implementing the relevant provisions of this Regulation, from implementing measures that impose unjustified, bureaucratic and unwieldy obligations on small and medium-sized enterprises. (24) Tyre suppliers and distributors should be encouraged to comply with the provisions of this Regulation before 2012 to speed up the recognition of the label and the realisation of its benefits. (25) The measures necessary for the implementation of this Regulation should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (7). (26) In particular, the Commission should be empowered to introduce requirements with respect to wet grip grading of C2 and C3 tyres, to adapt the grip grading of tyres specifically designed for snow and ice conditions and to adapt the Annexes, including the testing methods and related allowances, to technical progress. Since those measures are of general scope and are designed to amend non-essential elements of this Regulation, inter alia, by supplementing it with new non-essential elements, they must be adopted in accordance with the regulatory procedure with scrutiny provided for in Article 5a of Decision 1999/468/EC. (27) A review of this Regulation should be undertaken to determine end-users understanding of the label and the ability of this Regulation to achieve market transformation, HAVE ADOPTED THIS REGULATION: Article 1 Aim and subject matter 1. The aim of this Regulation is to increase the safety, and the economic and environmental efficiency of road transport by promoting fuel-efficient and safe tyres with low noise levels. 2. This Regulation establishes a framework for the provision of harmonised information on tyre parameters through labelling, allowing end-users to make an informed choice when purchasing tyres. Article 2 Scope 1. This Regulation shall apply to C1, C2 and C3 tyres. 2. This Regulation shall not apply to: (a) re-treaded tyres; (b) off-road professional tyres; (c) tyres designed to be fitted only to vehicles registered for the first time before 1 October 1990; (d) T-type temporary-use spare tyres; (e) tyres whose speed rating is less than 80 km/h; (f) tyres whose nominal rim diameter does not exceed 254 mm or is 635 mm or more; (g) tyres fitted with additional devices to improve traction properties, such as studded tyres; (h) tyres designed only to be fitted on vehicles intended exclusively for racing. Article 3 Definitions For the purpose of this Regulation: 1. C1, C2 and C3 tyres means the tyre classes defined in Article 8 of Regulation (EC) No 661/2009; 2. T-type temporary-use spare tyre means a temporary-use spare tyre designed for use at inflation pressures higher than those established for standard and reinforced tyres; 3. point of sale means a location where tyres are displayed or stored and offered for sale to end-users, including car show rooms in relation to tyres offered for sale to end-users which are not fitted on the vehicles; 4. technical promotional material means technical manuals, brochures, leaflets and catalogues (whether these appear in printed, electronic or online form), as well as websites, the purpose of which is to market tyres to end-users or distributors and that describe the specific technical parameters of a tyre; 5. technical documentation means information relating to tyres, including the manufacturer and brand of the tyre; description of the tyre type or the grouping of tyres determined for the declaration of the fuel efficiency class, wet grip class and external rolling noise class and measured value; test reports and testing accuracy; 6. manufacturer means any natural or legal person who manufactures a product, or has a product designed or manufactured and markets that product under his name or trademark; 7. importer means any natural or legal person established within the Community who places a product from a third country on the Community market; 8. authorised representative means any natural or legal person established within the Community who has received a written mandate from a manufacturer to act on his behalf in relation to specified tasks with regard to the latter's obligations under this Regulation; 9. supplier means the manufacturer or its authorised representative in the Community or the importer; 10. distributor means any natural or legal person in the supply chain, other than the supplier or the importer, who makes a tyre available on the market; 11. making available on the market means any supply of a product for distribution or use on the Community market in the course of a commercial activity, whether in return for payment or free of charge; 12. end-user means a consumer, as well as a fleet manager or road transport undertaking, that buys or is expected to buy a tyre; 13. essential parameter means a tyre parameter such as rolling resistance, wet grip or external rolling noise that has a notable impact on the environment, road safety or health during use. Article 4 Responsibilities of tyre suppliers 1. Suppliers shall ensure that C1 and C2 tyres, which are delivered to distributors or end-users, are: (a) equipped with a sticker on the tyre tread displaying a label indicating the fuel efficiency class as set out in Annex I, Part A, the external rolling noise class and measured value as set out in Annex I, Part C and, where applicable, the wet grip class as set out in Annex I, Part B, or (b) for each batch of one or more identical tyres delivered, accompanied by a label in printed format indicating the fuel efficiency class as set out in Annex I, Part A, the external rolling noise class and measured value as set out in Annex I, Part C and, where applicable, the wet grip class as set out in Annex I, Part B. 2. The format of the sticker and the label referred to in paragraph 1 shall be as prescribed in Annex II. 3. Suppliers shall state the fuel efficiency class, the external rolling noise class and measured value and, where applicable, the wet grip class, of C1, C2 and C3 tyres in technical promotional material, including on their websites, as set out in Annex I, in the order specified in Annex III. 4. Suppliers shall make technical documentation available to the authorities of Member States on request, for a period ending five years after the last tyre of a given tyre type has been made available on the market. The technical documentation shall be sufficiently detailed as to allow the authorities to verify the accuracy of information provided on the label with regard to fuel efficiency, wet grip and external rolling noise. Article 5 Responsibilities of tyre distributors 1. Distributors shall ensure that: (a) tyres, at the point of sale, bear the sticker provided by suppliers in accordance with Article 4(1)(a) in a clearly visible position, or (b) before the sale of the tyre, the label referred to in Article 4(1)(b) is shown to the end-user and is clearly displayed in the immediate proximity of the tyre at the point of sale. 2. Where tyres offered for sale are not visible to the end-user, distributors shall provide end-users with information on the fuel efficiency class, wet grip class and external rolling noise class and measured value of those tyres. 3. For C1, C2 and C3 tyres, distributors shall state the fuel efficiency class, the external rolling noise measured value and, where applicable, the wet grip class, as set out in Annex I, on or with the bills delivered to end-users when they purchase tyres. Article 6 Responsibilities of vehicle suppliers and vehicle distributors Where end users are offered a choice at the point of sale between different tyres to be fitted on a new vehicle which they are intending to acquire, vehicle suppliers and distributors shall, before the sale, provide them with information, for each of the tyres offered, on the fuel efficiency class, the external rolling noise class and measured value, and, where applicable, the wet grip class of C1, C2 and C3 tyres, as set out in Annex I and in the order specified in Annex III. That information shall be included at least in the technical promotional material. Article 7 Harmonised testing methods The information to be provided under Articles 4, 5 and 6 on the fuel efficiency class, the external rolling noise class and measured value, and the wet grip class of tyres shall be obtained by applying the harmonised testing methods referred to in Annex I. Article 8 Verification procedure Member States shall assess the conformity of the declared fuel efficiency and wet grip classes, within the meaning of Annex I, Parts A and B, and the declared external rolling noise class and measured value within the meaning of Annex I, Part C, in accordance with the procedure set out in Annex IV. Article 9 Internal market 1. Where the requirements of this Regulation are complied with, Member States shall neither prohibit nor restrict the making available on the market of the tyres referred to in Article 2 on grounds of product information. 2. Unless they have evidence to the contrary, Member States shall consider that labels and product information comply with this Regulation. They may require suppliers to provide technical documentation, in accordance with Article 4(4), in order to assess the accuracy of the declared values and classes. Article 10 Incentives Member States shall not provide incentives with regard to tyres below class C with respect to either fuel efficiency or wet grip within the meaning of Annex I, Parts A and B respectively. Taxation and fiscal measures do not constitute incentives for the purpose of this Regulation. Article 11 Amendments and adaptations to technical progress The following measures, designed to amend non-essential elements of this Regulation, inter alia, by supplementing it, shall be adopted in accordance with the regulatory procedure with scrutiny referred to in Article 13(2): (a) introduction of information requirements with respect to wet grip grading of C2 and C3 tyres, provided that suitable harmonised testing methods are available; (b) adaptation, where relevant, of grip grading to the technical specificities of tyres primarily designed to perform better in ice and/or snow conditions than a normal tyre with regard to their ability to initiate, maintain, or stop vehicle motion; (c) adaptation of Annexes I to IV to technical progress. Article 12 Enforcement In accordance with Regulation (EC) No 765/2008 Member States shall ensure that the authorities responsible for market surveillance verify compliance with Articles 4, 5 and 6 of this Regulation. Article 13 Committee procedure 1. The Commission shall be assisted by a committee. 2. Where reference is made to this paragraph, Articles 5a(1) to (4) and Article 7 of Decision 1999/468/EC shall apply, having regard to the provisions of Article 8 thereof. Article 14 Review 1. The Commission shall assess the need to review this Regulation, taking into account, inter alia: (a) the effectiveness of the label in terms of end-user awareness, in particular whether the provisions of Article 4(1)(b) are as effective as those of Article 4(1)(a) in contributing to the objectives of this Regulation; (b) whether the labelling scheme should be extended to include retreaded tyres; (c) whether new tyre parameters, such as mileage, should be introduced; (d) the information on tyre parameters provided by vehicle suppliers and distributors to end-users. 2. The Commission shall present the result of this assessment to the European Parliament and the Council no later than 1 March 2016, and, if appropriate, submit proposals to the European Parliament and to the Council. Article 15 Transitional provision Articles 4 and 5 shall not apply to tyres produced before 1 July 2012. Article 16 Entry into force This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall apply from 1 November 2012. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Strasbourg, 25 November 2009. For the European Parliament The President J. BUZEK For the Council The President Ã . TORSTENSSON (1) OJ C 228, 22.9.2009, p. 81. (2) Opinion of the European Parliament of 22 April 2009 (not yet published in the Official Journal), Council Common Position of 20 November 2009 (not yet published in the Official Journal) and Position of the European Parliament of 24 November 2009(not yet published in the Official Journal). (3) OJ L 200, 31.7.2009, p. 1. (4) OJ L 189, 18.7.2002, p. 12. (5) OJ L 297, 13.10.1992, p. 16. (6) OJ L 218, 13.8.2008, p. 30. (7) OJ L 184, 17.7.1999, p. 23. ANNEX I GRADING OF TYRE PARAMETERS Part A: Fuel efficiency classes The fuel efficiency class must be determined on the basis of the rolling resistance coefficient (RRC) according to the A to G scale specified below and measured in accordance with UNECE Regulation No 117 and its subsequent amendments. If a tyre type is approved for more than one tyre class (e.g. C1 and C2), the grading scale used to determine the fuel efficiency class of this tyre type should be that which is applicable to the highest tyre class (e.g. C2, not C1). C1 tyres C2 tyres C3 tyres RRC in kg/t Energy efficiency class RRC in kg/t Energy efficiency class RRC in kg/t Energy efficiency class RRC  ¤ 6,5 A RRC  ¤ 5,5 A RRC  ¤ 4,0 A 6,6  ¤ RRC  ¤ 7,7 B 5,6  ¤ RRC  ¤ 6,7 B 4,1  ¤ RRC  ¤ 5,0 B 7,8  ¤ RRC  ¤ 9,0 C 6,8  ¤ RRC  ¤ 8,0 C 5,1  ¤ RRC  ¤ 6,0 C Empty D Empty D 6,1  ¤ RRC  ¤ 7,0 D 9,1  ¤ RRC  ¤ 10,5 E 8,1  ¤ RRC  ¤ 9,2 E 7,1  ¤ RRC  ¤ 8,0 E 10,6  ¤ RRC  ¤ 12,0 F 9,3  ¤ RRC  ¤ 10,5 F RRC  ¥ 8,1 F RRC  ¥ 12,1 G RRC  ¥ 10,6 G Empty G Part B: Wet grip classes The wet grip class of C1 tyres must be determined on the basis of the wet grip index (G) according to the A to G scale specified below and measured in accordance with UNECE Regulation No 117 and its subsequent amendments. G Wet grip class 1,55  ¤ G A 1,40  ¤ G  ¤ 1,54 B 1,25  ¤ G  ¤ 1,39 C Empty D 1,10  ¤ G  ¤ 1,24 E G  ¤ 1,09 F Empty G Part C: External rolling noise classes and measured value The external rolling noise measured value (N) must be declared in decibels and calculated in accordance with UNECE Regulation No 117 and its subsequent amendments. The external rolling noise class must be determined on the basis of the limit values (LV) set out in Part C of Annex II of Regulation (EC) No 661/2009 as follows. N in dB External rolling noise class N  ¤ LV  3 LV  3 < N  ¤ LV N > LV ANNEX II FORMAT OF THE LABEL 1. Label design 1.1. The label referred to in Articles 4(1) and 5(1) must be in accordance with the illustration below: 1.2. The following provides specifications for the label: 1.3. The label must be at least 75 mm wide and 110 mm high. Where the label is printed in a larger format, its content must nevertheless remain proportionate to the specifications above. The label must conform to the following requirements: (a) Colours are CMYK  cyan, magenta, yellow and black  and are given following this example: 00-70-X-00: 0 % cyan, 70 % magenta, 100 % yellow, 0 % black; (b) The numbers listed below refer to the legends indicated in point 1.2: Fuel efficiency Pictogram as supplied: width: 19,5 mm, height: 18,5 mm  Frame for pictogram: stroke: 3,5 pt, width: 26 mm, height: 23 mm  Frame for grading: stroke: 1 pt  Frame end: stroke: 3,5 pt, width: 36 mm  Colour: X-10-00-05; Wet grip Pictogram as supplied: width: 19 mm, height: 19 mm  Frame for pictogram: stroke: 3,5 pt, width: 26 mm, height: 23 mm  Frame for grading: stroke: 1 pt  Frame end: stroke: 3,5 pt, width: 26 mm  Colour: X-10-00-05; External rolling noise Pictogram as supplied: width: 14 mm, height: 15 mm  Frame for pictogram: stroke: 3,5 pt, width: 26 mm, height: 24 mm  Frame for value: stroke: 1 pt  Frame end: stroke: 3,5 pt, height: 24 mm  Colour: X-10-00-05; Label border: stroke: 1,5 pt  Colour: X-10-00-05; A to G scale Arrows: height: 4,75 mm, gap: 0,75 mm, black stroke: 0,5 pt  colours:  A: X-00-X-00;  B: 70-00-X-00;  C: 30-00-X-00  D: 00-00-X-00;  E: 00-30-X-00  F: 00-70-X-00;  G: 00-X-X-00. Text: Helvetica Bold 12 pt, 100 % white, black outline: 0,5 pt; Grading Arrow: width: 16 mm, height: 10 mm, 100 % black; Text: Helvetica Bold 27 pt, 100 % white; Lines in scale: stroke: 0,5 pt, dashed line interval: 5,5 mm, 100 % black; Scale text: Helvetica Bold 11 pt, 100 % black; External rolling noise measured value Arrow: width: 25,25 mm, height: 10 mm, 100 % black; Text: Helvetica Bold 20 pt, 100 % white; Unit text: Helvetica Bold 13 pt, 100 % white; EU logo: width: 9 mm, height: 6 mm; Regulation reference: Helvetica Regular 7,5 pt, 100 % black; Tyre class reference: Helvetica Bold 7,5 pt, 100 % black; External rolling noise class as supplied in part C of Annex I: width: 8,25 mm, height: 15,5 mm  100 % black (c) The background must be white. 1.5. The tyre class (C1 or C2) must be indicated on the label in the format prescribed in the illustration in point 1.2. 2. Sticker 2.1. The sticker referred to in Articles 4(1) and 5(1) consists of two parts: (i) a label printed in the format described in point 1 of this Annex and (ii) a brand space printed in accordance with the specifications described in point 2.2 of this Annex. 2.2. Brand space: Suppliers must add their trade name or trade mark, the tyre line, tyre dimension, load index, speed rating and other technical specifications on the sticker along with the label, in any colour, format and design, provided that this does not detract from or disrupt the message on the label defined in point 1 of this Annex. The total surface of the sticker shall not exceed 250 cm2 and the total height of the sticker shall not exceed 220 mm. ANNEX III Information provided in technical promotional material 1. Information on tyres must be provided in the order specified as follows: (i) the fuel efficiency class (letter A to G); (ii) the wet grip class (letter A to G); (iii) the external rolling noise class and measured value (dB). 2. The information provided in point 1 must meet the following requirements: (i) be easy to read; (ii) be easy to understand; (iii) if different grading is available for a given tyre type depending on dimension or other parameters, the range between the least and best performing tyre is stated. 3. Suppliers must also make the following available on their websites: (i) a link to the relevant Commission webpage dedicated to this Regulation; (ii) an explanation of the pictograms printed on the label; (iii) a statement highlighting the fact that actual fuel savings and road safety depend heavily on the behaviour of drivers, and in particular the following:  eco-driving can significantly reduce fuel consumption,  tyre pressure should be regularly checked to optimise wet grip and fuel efficiency performance,  stopping distances should always be strictly respected, ANNEX IV Verification procedure The conformity of the declared fuel efficiency and wet grip classes as well as the declared external rolling noise class and measured value must be assessed for each tyre type or each grouping of tyres as determined by the supplier, according to one of the following procedures: (a) (i) a single tyre is tested first. If the measured value meets the declared class or external rolling noise measured value, the test is passed; and (ii) if the measured value does not meet the declared class or external rolling noise measured value, three more tyres are tested. The average measurement value stemming from the four tyres tested are used to assess conformity with the declared information; or (b) where the labelled classes or values are derived from type approval test results obtained in accordance with Directive 2001/43/EC, Regulation (EC) No 661/2009, or UNECE Regulation No 117 and its subsequent amendments, Member States may make use of the tyre conformity of production data from these type approvals. Assessment of conformity of production data must take into account allowances as specified in section 8 of UNECE Regulation No 117 and its subsequent amendments.